Per Curiam:
The defendant was convicted of possession of heroin. He appealed to the Appellate Division which, in an unreported opinion, reversed the conviction and ordered a new trial. We granted certification on the State’s application. 57 N. J. 599 (1971).
After oral argument in this Court the defendant changed his plea in the trial court from not guilty to guilty. Counsel for the State requests that its petition for certification be withdrawn and is joined in this request by counsel for the defendant. Accordingly, the appeal herein is:
Dismissed.
For dismissal — Chief Justice Weintbaub and Justices Jacobs, Ebancis, Pboctob, Hall, Schettino and Mountain — 7.
Opposed — None.